DUFOUR, J.
The defendant, a judgment creditor of William Kent, seized certain property at the residence of John J. Kent, Immediately upon the latter’s claim and ¡affidavit made on the next day that the property belonged to him, the seizure was released.
John J. Kent sued for damages for illegal seizure and from a judgment in his favor for $5.25, the amount paid by him for legal advice and the execution of the affidavit, he appeals and asks that the damages be increased to the amount prayed for, $455.
We see no reason for granting his request, and do not find any proof of damages other than those allowed by the District Judge.
No malice is shown in the matter, the seizing creditor believed the house to be his debtors’ residence.
The constable who made the seizure did not go through the residence or make an inventory, but merely seized the articles of furniture pointed out by the householder. He caused no inconvenience by his conduct.
The keeper remained outside of the house, and left about two hours after the seizure and did not return; on the next day the seizure was released.
*400May 2, 1910.
There is nothing to warrant the charge that the seizure brought upon plaintiff “the gossip of the neighborhood,”1 and no evidence whatever that any one even noticed that a seizure had been made.
The matter is so trifling in its nature that we do not deem it advisable to disturb the conclusion of the District Judge, even if, as an original proposition, we might have allowed something more.
11 R. 288.
Judgment affirmed.